Title: General Orders, 23 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Monday October 23d.
                        1780
                     Parole Holland
                     Countersigns Hay; Hall,
                     Watchword Hope.
                  
                  For the day TomorrowBrigadier General
                     IrvineLieutenant Colonel Commandant SmithLieutenant Colonel MentgezMajor MaxwellBrigade Major Van LaerThe Corps of Light Infantry will remove from its present
                     encampment and take Post on the most convenient ground to the Cranetown gap and
                     the notch for the more effectual security of our right.
                  General StClair will take care of the approaches on the Left:
                  Colonel Moylan’s regiment will furnish the necessary patrols and
                     will take a new position for that purpose. 
                  The officers of the Army are to be furnish’d with two rations
                        per day ’till further orders.
                  At a Brigade general court martial held the 17th instant whereof
                     Lieutenant Colonel Mentgeswas president.
                  Lieutenant Edward Butler Quarter master of the 9th Pennsylvania
                     regiment tried for "neglect of duty as Quarter master in not providing a waggon
                     for the use of the regiment on the 10th instant agreeable to Brigadier General
                     Irvine’s orders." The court are of opinion that the charge exhibited
                     against Lieutenant Butler is groundless and do therefore Acquit him. 
                  Lieutenant Butler is released from Arrest.
               